Citation Nr: 1724687	
Decision Date: 06/29/17    Archive Date: 07/10/17

DOCKET NO.  13-22 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Whether new and material evidence has been received to reopen the claim for service connection for gastritis with esophagitis, history of gastroesophageal reflux disease and hiatal hernia.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Lawson, Counsel



INTRODUCTION

The Veteran served on active duty from June 1974 to June 1977.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  


FINDINGS OF FACT

1.  The RO last denied service connection for gastritis with esophagitis (characterized as esophageal spasm and ulcer) in May 1999.  She was notified of the decision and of her right to appeal it within 1 year thereof at the time.  The Veteran did not appeal, nor was new and material evidence received within one year of the notification of the decision.

2.  Since the final May 1999 decision denying service connection for gastritis with esophagitis (characterized as esophageal spasm and ulcer) evidence relating to an unestablished fact necessary to substantiate the claim and which is neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim has not been received. 


CONCLUSIONS OF LAW

1.  The May 1999 RO decision denying service connection for gastritis with esophagitis (characterized as esophageal spasm and ulcer) is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).

2.  The criteria to reopen the claim for service connection for gastritis with esophagitis, history of gastroesophageal reflux disease and hiatal hernia based on new and material evidence are not met.  38 U.S.C.A § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim being decided herein, VA has met all statutory and regulatory notice and duty to assist provisions, and it has not been contended otherwise.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

Service connection may be granted, on a secondary basis, for a disability which is proximately due to, or the result of an established service-connected disorder.  38 C.F.R. § 3.310.  Similarly, any increase in severity of a non-service connected disease or injury that is proximately due to or the result of a service connected disease or injury, and not due to the natural progress of the nonservice connected disease, will be service connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the non-service connected disease or injury is said to have been aggravated by the service-connected disease or injury.  38 C.F.R. § 3.310.  

Prior unappealed RO rating decisions are final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

Claims are to be reopened when new and material evidence is submitted.  38 U.S.C.A. § 5108.  Applicable 38 C.F.R. § 3.156 provides that new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156. 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118. 

For purposes of determining whether VA has received new and material evidence sufficient to reopen a previously-denied claim, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

There have been several denials of service connection for gastritis with esophagitis/history of gastroesophageal reflux disease and hiatal hernia.  Notably, the Board denied service connection for it in March 1997, and that decision is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (2016).  Following that decision, the RO denied the claim in May 1999, noting that no response had been received to a letter advising the Veteran that new and material evidence was needed to reopen her claim.

The basis of the decisions has been that while gastritis with esophagitis, history of gastroesophageal reflux disease and hiatal hernia have been demonstrated at various times, a nexus between any such gastrointestinal disability and service or the service-connected residual scar from epigastric herniorrhaphy has not been shown.  

The Veteran was advised of the May 1999 decision in a June 1999 letter.  In March 2000, she wrote a letter to the President of the United States stating that she desired a 100 percent disability rating because she has had an ulcer since an operation in service.  Her letter was referred to VA, and in a March 2000 letter from VA she was again advised to provide new and material evidence or file a notice of disagreement with the May 1999 decision if she so desired.  Thereafter, no new and material evidence was submitted, nor did she file a notice of disagreement within the time remaining of the one-year period.  Therefore, the May 1999 decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

In October 2004, the Veteran filed a claim to reopen which was denied in a July 2005 rating decision.  Notice was provided that month and, within a year, a statement from the Veteran (again, to the President) was associated with the record which could reasonably be construed as a disagreement with the July 2005 rating decision which had again denied service connection for gastritis with esophagitis, history of GERD and hiatal hernia based on no new and material evidence.

Thereafter, the claim was again denied in April 2008 based on a December 2007 claim.  The Veteran was advised on the April 2008 decision in a notification letter later that month.  Within a year of that decision, in January 2009, the Veteran submitted a VA Form 21-4138 which can reasonably be construed as a Notice of Disagreement with the April 2008 RO decision.

Since the May 1999 decision, additional medical evidence has been received, tending to indicate that the Veteran has gastritis with esophagitis/history of gastroesophageal reflux disease and hiatal hernia.  Such evidence is cumulative of evidence previously considered.  See, for example, the March 1997 Board decision.  The point has been accepted in the past that the Veteran has gastritis with esophagitis/history of gastroesophageal reflux disease with hiatal hernia, so this evidence is not new and material evidence.  

A VA examiner in September 2011 noted that the Veteran mentioned gastrointestinal symptoms such as epigastric chest pain that radiated to her back.  The examiner noted that the same symptoms were noted in gastrointestinal notes reviewed, attributed to long history of gastroesophageal reflux disease.  The examiner stated that it was unclear to her without the claims folder or further records if these symptoms are related to the original epigastric herniorrhaphy surgery.  Later that month, VA personnel indicated to schedule the Veteran for a digestive disorders examination and send the file for the VA examiner to review.  The VA examiner was to be requested to determine whether the Veteran suffers from any epigastric symptoms other than the scar, associated with status post epigastric herniorrhaphy.  

In a November 2011 VA examination report, the VA examiner opined that it was less likely than not that the Veteran's gastroesophageal reflux disease, gastritis, and small hiatal hernia were proximately due to or the result of the Veteran's service-connected condition.  The rationale was that per review of the claims folder including the service treatment records, in October 1976, the Veteran had surgery for epigastric herniorrhaphy and repair of diastasis recti.  The examiner stated that the Veteran's current gastrointestinal clinic notes inaccurately report that in 1976 the Veteran underwent Nissen fundoplication, but that this was not correct per the actual 1976 operation records.  The Veteran also had incision and drainage of an epigastric area hematoma 10 days postoperatively.  The discharge physical in November 1977 reports a history of "hiatal hernia repair 10/1976 no problems since" which the 2011 examiner stated appeared to be another erroneous self-report of the type of surgery the Veteran had.  The examiner stated that the Veteran's "current diagnoses of GERD, gastritis, & small hiatal hernia are not caused or related to her prior surgery in service.  The type of very small (1/2 cm) epigastric hernia the Veteran had was through the upper abdominal wall, NOT invasive of the diaphragm, stomach, or esophagus, etc.  [emphasis in original].

This evidence, too, is not new and material evidence.  Rather than support the claim by supplying the needed nexus evidence not previously of record, the VA examination report contains evidence of a lack of a nexus to service or to a service-connected disability.  

No other competent relevant evidence has been received.  While the Veteran asserted in August 2013 that there was a nexus to service or to a service-connected disability, she had made arguments to this effect previously.  As such, this evidence is cumulative of evidence previously of record.  In light of the above, the Board concludes that the claim for service connection for gastritis with esophagitis, history of gastroesophageal reflux disease with hiatal hernia cannot be reopened, as new and material evidence has not been received.  

While the Board is unable to grant the benefits sought, it would like to thank the Veteran for her honorable service.  


ORDER

As new and material evidence has not been received, the claim for service connection for gastritis with esophagitis, history of gastroesophageal reflux disease with hiatal hernia may not be reopened and remains denied.  


______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


